Citation Nr: 0301791	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1974 to January 
1976.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to the veteran who was 
responsible for submitting such evidence, and fully developed 
all other evidence necessary for the claim's equitable 
disposition. 

2.  The veteran's bilateral pes planus is severe with 
malalignment of the Achilles tendon, which is correctable on 
manipulation. 

3.  The veteran's foot disability is not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.22, 4.40-4.45, 4.71a, 
Diagnostic Code 5276 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 20 percent for bilateral pes 
planus.  In a rating decision dated August 2000, the RO 
denied the veteran entitlement to this benefit, and 
thereafter, the veteran appealed the RO's decision.  

While the appeal was pending, the President signed into law 
legislation that, in part, enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated March 
2001, the RO informed the veteran of the change in the law 
and indicated that it was developing his claim pursuant to 
that law.  As explained in greater detail below, a review of 
the record reflects that, indeed, the RO undertook all 
development necessary to comply with the notification and 
assistance requirements of the VCAA.  As well, thereafter, in 
a statement of the case issued in March 2002, the RO 
reconsidered the veteran's claim pursuant to the VCAA.  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in a letter dated 
May 2001, the RO notified the veteran that his records from 
Health Services Archives had been requested, but not 
received, and that it was the veteran's ultimate 
responsibility to secure these records.  The RO advised the 
veteran to ask Health Services Archives to send the requested 
records promptly.  In addition, in a rating decision dated 
August 2000, a letter notifying the veteran of that decision, 
and a statement of the case issued in March 2002, the RO 
informed the veteran of the reasons for which his claim had 
been denied and of the evidence still needed to substantiate 
his claim, notified him of all regulations pertinent to his 
claim, including those involving VA's duties to notify and 
assist, and provided him an opportunity to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA and 
private treatment records, and since then, the veteran has 
not identified any other outstanding evidence that needs to 
be secured.  The RO also developed the medical evidence to 
the extent necessary to decide equitably the veteran's claim.  
In July 2000, after the veteran filed a claim for an 
increased evaluation for his foot disability, the RO afforded 
the veteran a VA joints examination, during which an examiner 
discussed the severity of the veteran's pes planus. 

The Board acknowledges that in a VA Form 9 (Appeal to Board 
of Veterans' Appeals), the veteran appears to be requesting 
another VA examination.  However, the Board does not believe 
another examination is necessary to decide equitably the 
veteran's claim.  Since the Medical Board evaluated the 
veteran's bilateral pes planus in service and characterized 
this disability as severe, there has been no change in the 
severity of this disability and examiners have continued to 
characterize it as severe.  There is no evidence of record 
suggesting that this disability has worsened.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

The veteran seeks an increased evaluation for his foot 
disability.  He alleges that the evaluation currently 
assigned this disability does not accurately reflect the 
severity of his foot symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002).

In this case, the RO initially granted the veteran service 
connection for bilateral pes planus by rating decision dated 
September 1980.  The RO assigned this disability an 
evaluation of 20 percent, effective from March 1980, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  The RO's 
grant of service connection for this disability was based on 
a finding that the disability preexisted service and was 
aggravated therein.  Therefore, in determining the 
appropriate evaluation to be assigned the disability, the RO 
deducted from that evaluation that degree of disability that 
was found to pre-exist service, or 10 percent.  See 38 C.F.R. 
§ 4.22 (2002) (providing that in cases involving aggravation 
by active service, the evaluation will reflect only the 
degree of disability over and above the degree existing at 
the time of entrance into the active service and that it is 
necessary in these types of cases to deduct from the present 
degree of disability the degree, if ascertainable, of the 
disability existing at the time of entrance into active 
service).  The veteran initiated, but did not perfect, an 
appeal of the RO's assignment of the 20 percent evaluation.  
The September 1980 decision is thus final.  38 U.S.C.A. 
§ 7105 (West 1991).

In a written statement received in May 2000, the veteran 
filed his most recent claim for an increased evaluation for 
his foot disability.  Since the veteran filed this claim, the 
20 percent evaluation (30 percent post-service level of 
severity minus 10 percent pre-service level of severity) has 
remained in effect and the RO has continued to evaluate the 
veteran's foot disability pursuant to DC 5276.  This code 
provides that a 30 percent evaluation is assignable for 
severe, bilateral, acquired flatfoot with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 50 percent evaluation is 
assignable for pronounced, bilateral, acquired flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2002).  
Based on this criteria, the Board finds that the veteran's 
foot disability picture more nearly approximates the criteria 
for the 30 percent evaluation that is current assigned under 
DC 5276, from which 10 percent must be deducted based on the 
pre-service level of severity of the veteran's foot 
disability. 

As previously indicated, the veteran had active service from 
September 1974 to January 1976.  During this time period, he 
sought treatment on numerous occasions for symptoms 
associated with his preexisting bilateral pes planus.  
Eventually, a Medical Board found this disability to be 
severe and recommended discharge based partially on this 
disability. 

Since the date of his discharge in January 1976, the veteran 
has received VA and private treatment and has undergone four 
VA examinations.  In March 1980, he sought VA treatment for 
increased pain associated with his flat feet.  An examiner 
noted fallen arches with no tenderness or edema and intact 
pulses.  During a VA examination conducted in September 1980, 
the veteran reported severe pain in his feet after walking or 
hiking, which was not alleviated by supports or cushions.  
The examiner noted that the veteran had bilateral loss of a 
longitudinal arch, bulging on the inner aspect of both feet, 
moderate pronation of both hind feet, and no callous 
formation on the plantar or dorsal aspect of either foot.  
The veteran was able to stand on the toes and heels of both 
feet and walk heel to toe in a straight line and in a normal 
manner.  X-rays revealed probable bilateral pes planus.  The 
examiner diagnosed pes planus, severe, bilateral.  

During a VA examination conducted in February 1982, the 
veteran reported similar complaints to those reported during 
the previous VA examination.  The examiner noted bilateral 
loss of a longitudinal arch with severe bulging on the inner 
aspect of both feet, severe pronation of both hind feet, and 
no callous formation on the plantar or dorsal aspect of 
either foot.  The veteran was able to stand on the toes and 
heels of both feet and walk heel to toe in a straight line, 
but without good balance.  X-rays revealed shortening of both 
talar necks and bilateral pes planus.  The examiner diagnosed 
pes planus, severe, bilateral.  

In a letter dated March 1986, Sam P. Jones, D.O., indicated 
that the veteran had extremely flat feet and unstable knees, 
which hindered him from tolerating an occupation requiring 
weight-bearing.  Dr. Jones suggested that the veteran be 
trained for a non weight-bearing occupation.  

During a VA examination conducted in April 1986, the veteran 
reported that he was having marked difficulty with his feet 
and that his feet precluded him from working in a position 
that required standing on his feet.  The examiner noted a 
severe degree of flat feet with completely flattened 
longitudinal arches, a marked degree of bulging in the medial 
aspect of the navicular, a moderate degree of heel valgus, 
full range of motion in the ankles and subtalar joints, and 
moderate flexibility in the mid foot bilaterally.  X-rays 
revealed marked flattening of the longitudinal arches with 
conformation of the bones of the feet to the flattened 
position and no significant osteoarthritic changes.  The 
examiner diagnosed pes planus, severe, bilateral, markedly 
symptomatic, moderate impairment of function.  

From 1998 to 2000, the veteran sought treatment on multiple 
occasions at the Texas Department of Criminal Justice for a 
variety of disorders.  During those two years, he only once 
complained of foot pain secondary to the twisting of his 
foot.  Symptoms secondary to pes planus were not noted.  The 
veteran sought VA outpatient treatment in 2000 for foot pain.  
An examiner diagnosed chronic joint pain and prescribed 
medication.  

In July 2000, the veteran underwent a VA joints examination, 
during which he did not express any complaints associated 
with his feet.  He presented walking with a cane, which the 
examiner indicated was probably not needed, and primarily 
complained of knee problems.  The examiner noted rather 
severe bilateral pes planus with some malalignment of the 
Achilles tendon, which was corrected with manipulation.  The 
examiner also noted that there was no pain on manipulation, 
five to six degrees of valgus, which was correctable, no 
forefoot and mid-foot malalignment, and no bunions.  The 
examiner diagnosed rather severe pes planus bilaterally.  

This evidence establishes that, since the veteran filed his 
claim for an increased evaluation for his foot disability, 
his bilateral pes planus has been shown to be severe with 
malalignment of the Achilles tendon that is correctable on 
manipulation.  Prior to the veteran's filing of this claim, 
examiners consistently characterized the veteran's pes planus 
as severe.  Therefore, despite the fact that the veteran's 
pes planus has never been shown to cause pain on 
manipulation, swelling or characteristic callosities, this 
disability more nearly approximates the criteria for a 30 
percent evaluation under DC 5276.  A schedular evaluation in 
excess of 30 percent is not warranted, however, as no 
examiner has ever indicated that the veteran's pes planus is 
pronounced, with tenderness on the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes.

In arriving at the above determination, the Board considered 
the history of the veteran's disability, as well as the 
current clinical manifestations and the effect pes planus may 
have on the veteran's earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002).  The nature of the original disability 
has been reviewed, as well as the functional impairment that 
can be attributed to pain and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002).  However, the Board has not found 
that the veteran's bilateral pes planus is productive of 
additional functional loss due to pain or weakness, which has 
not been already contemplated by the current 20 percent 
rating.  The Board notes that the schedular criteria for pes 
planus specifically contemplate the existence of pain.

In addition, there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's foot 
disability.  The evidence does not establish this disability 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Rather, Dr. Jones 
indicated that it hindered the veteran's employment in a 
position requiring weight-bearing and that the veteran could 
be trained to work in another, more appropriate position.  
The evidence also does not establish that this disability 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the veteran's claim does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 20 percent (30 percent post-
service level of severity minus 10 percent pre-service level 
of severity) have not been met.  The preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for this disability.  This claim must therefore be 
denied.  In reaching its decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.




ORDER

An evaluation in excess of 20 percent for bilateral pes 
planus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

